Case 6:20-cv-00269-ADA Document 25-14 Filed 07/31/20 Page 1 of 4




                    EXHIBIT 13
                                        Case
                                         Case6:20-cv-00269-ADA
                                               5:20-cv-02460-LHK Document
                                                                  Document25-14
                                                                           42 Filed
                                                                                Filed
                                                                                    07/27/20
                                                                                      07/31/20 Page
                                                                                                Page12
                                                                                                     ofof
                                                                                                        34




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     TWITTER, INC.,                                   Case No. 20-CV-02397-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                         Case No. 20-CV-02460-LHK

                                  14             v.                                       CASE MANAGEMENT ORDER

                                  15     VOIP-PAL.COM, INC.,
                                  16                   Defendant.

                                  17
                                         APPLE INC,
                                  18
                                                       Plaintiff,
                                  19
                                                 v.
                                  20
                                         VOIP-PAL.COM, INC.,
                                  21     Defendant.

                                  22
                                              On July 22, 2020, the parties filed a joint case management statement and proposed a case
                                  23
                                       schedule. The Court hereby ADOPTS the following case schedule and CONTINUES the July 29,
                                  24
                                       2020 case management conference to December 16, 2020. Finally, the Court DENIES
                                  25
                                       Defendant’s administrative motion to continue the case management conference as moot.
                                  26

                                  27

                                  28                                                  1
                                       Case Nos. 20-CV-02397-LHK, 20-cv-02460-LHK
                                       CASE MANAGEMENT ORDER
                                        Case
                                         Case6:20-cv-00269-ADA
                                               5:20-cv-02460-LHK Document
                                                                  Document25-14
                                                                           42 Filed
                                                                                Filed
                                                                                    07/27/20
                                                                                      07/31/20 Page
                                                                                                Page23
                                                                                                     ofof
                                                                                                        34




                                         Scheduled Event                                      Date
                                   1
                                         Initial Disclosures                                  July 22, 2020
                                   2
                                         Deadline to Submit Proposed Protective Order and     September 8, 2020
                                   3     ESI Order

                                   4     Last Day to Amend the Pleadings/Add Parties          September 22, 2020
                                         Further Case Management Conference                   December 16, 2020
                                   5
                                         Disclosure of Asserted Claims and Infringement       January 6, 2021
                                   6     Contentions
                                   7     Invalidity Contentions                               February 19, 2021

                                   8     Exchange of Proposed Terms for Construction          March 5, 2021
                                         Exchange of Preliminary Claim Constructions and      March 26, 2021
                                   9
                                         Extrinsic Evidence
                                  10     Damages Contentions                                  April 12, 2021
                                  11     Joint Claim Construction and Prehearing Statement    April 21, 2021

                                  12     Responsive Damages Contentions                       May 12, 2021
Northern District of California
 United States District Court




                                         Close of Claim Construction Discovery                May 21, 2021
                                  13
                                         Opening Claim Construction Brief                     June 7, 2021
                                  14
                                         Responsive Claim Construction Brief                  June 21, 2021
                                  15     Reply Claim Construction Brief                       June 28, 2021
                                  16     Claim Construction Hearing                           July 22, 2021 at 1:30 p.m.
                                  17     Close of Fact Discovery                              November 19, 2021

                                  18     Opening Expert Reports                               January 10, 2022
                                         Rebuttal Expert Reports                              February 9, 2022
                                  19
                                         Close of Expert Discovery                            March 11, 2022
                                  20
                                         Last Day to File Dispositive Motions and Daubert     April 25, 2022
                                  21     Motions

                                  22     Hearing on Dispositive Motions and Daubert Motions   June 30, 2022 at 1:30 p.m.
                                         Pretrial Conference                                  September 22, 2022 at 1:30 p.m.
                                  23
                                         Jury Trial                                           November 7, 2022
                                  24
                                         Length of Jury Trial                                 5 days
                                  25

                                  26
                                       IT IS SO ORDERED.
                                  27

                                  28                                                   2
                                       Case Nos. 20-CV-02397-LHK, 20-cv-02460-LHK
                                       CASE MANAGEMENT ORDER
                                        Case
                                         Case6:20-cv-00269-ADA
                                               5:20-cv-02460-LHK Document
                                                                  Document25-14
                                                                           42 Filed
                                                                                Filed
                                                                                    07/27/20
                                                                                      07/31/20 Page
                                                                                                Page34
                                                                                                     ofof
                                                                                                        34




                                   1   Dated: July 27, 2020

                                   2                                                ______________________________________
                                                                                    LUCY H. KOH
                                   3                                                United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                3
                                       Case Nos. 20-CV-02397-LHK, 20-cv-02460-LHK
                                       CASE MANAGEMENT ORDER
